ON REMAND FROM THE SUPREME COURT OF FLORIDA
PER CURIAM.
The Supreme Court of Florida has quashed this Court’s decision in this case and remanded to this Court with instructions that we further remand to the circuit court “for resentencing in conformance with sections 775.082, 921.1401, and 921.1402 of the Florida Statutes. See Atwell v. State, 197 So.3d 1040 (Fla. 2016).” Accordingly, we remand this matter to the circuit court for resentencing in accordance with the supreme court’s mandate. No motion for rehearing is permitted.
ROBERTS, C.J., and KELSEY and WINSOR, JJ., CONCUR.